DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Xie (US 2018/0233412), discloses a method of forming an electrically conductive structure to a device comprising: forming a first trench to a first portion of a metal liner (401) that is a component of an interconnect formed during back end of the line (BEOL) processing; forming a dielectric fill (1001) in the first trench; forming an opening in the dielectric fill; removing a portion of the metal liner exposed by the opening in the dielectric fill (1001); forming an isolation region (1501) in the opening; provide contacts (501’) to remaining portions of the metal liner (see Xie, FIGS 8A, 10A, 12A and 15A, [0024]-[0029]). The prior art of record, Basker (US 2016/0099246), discloses a method of forming an electrically conductive structure to a device comprising: forming a first trench to a first portion of a nitride liner (60L); forming a dielectric fill (62) in the first trench; forming an opening (66) in the dielectric fill; removing a portion of the nitride liner exposed by the opening in the dielectric fill; forming an isolation region (40) in the opening; provide contacts (see Basker, FIGS. 11B, 12B, 13B, 14B and 17B, [0074], [0076]-[0079], [0085]-[0088]). The prior art of records, individually .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Examiner, Art Unit 2811